Citation Nr: 0519572
Decision Date: 07/19/05	Archive Date: 09/19/05
DOCKET NO. 96-19 876                        DATE JUL 19 2005
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1. Entitlement to service connection for additional disability of the cervical spine.

2. Entitlement to an increased rating for status post salpingoophorectomy, currently evaluated as 30 percent disabling.

3. Entitlement to an increased rating for chronic cervical strain with myofascial syndrome of the right shoulder, currently evaluated as 20 percent disabling.

4. Entitlement to an increased rating for residuals of a right knee injury, currently evaluated as 30 percent disabling.

5. Entitlement to an increased rating for atrophy of the right kidney, pyelonephritis, urethrostenosis, cystitis, currently evaluated as 10 percent disabling.

6. Entitlement to an increased rating for bronchial asthma, currently evaluated as 10 percent disabling.



7. Whether a timely substantive appeal has been submitted in connection with a claim of service connection for a low back disability.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from August 1973 to June 1978.

This case came to the Board of Veterans' Appeals (Board) on appeal from November 1993 and September 1995 rating decisions of the Department of Veterans Affairs (VA) Los Angeles, California Regional Office (RO). The Board of Veterans' Appeals (Board) remanded the case in November 2003 for scheduling of a hearing as requested by the veteran. In March 2004, the veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.

- 2 



By letter dated in June 2000, the RO notified the veteran that she did not file a substantive appeal as to the effective date of the grant of service connection for depression. The veteran was advised of her appellate rights as to this determination and she has not appealed that determination. At the hearing in March 2004, the veteran raised the issue of whether a timely substantive appeal was filed with regarding to a claim for an earlier effective date for the grant of service connection for depression. Therefore, the issue of whether new and material evidence has been submitted to reopen a claim that a timely substantive appeal was filed for an earlier effective date for the grant of service connection for depression is referred to the RO for the appropriate action.

The increased rating and service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. In a May 2000 rating decision, the RO denied service connection for a low back disorder; the veteran was notified of the decision and her procedural and appellate rights in a May 23,2000, letter.

3. In May 2000, the RO received the veteran's notice of disagreement with the RO's May 2000 rating decision denying service connection for a low back disorder.

4. On June 7, 2000, the RO issued the veteran a statement of the case addressing the issue of entitlement service connection for a low back disorder with arthritic and disc degeneration.

5. The veteran did not file a substantive appeal within 60 days from the date of the statement of the case or within one year of the notification of the decision entered in the rating action denying service connection for a low back disorder.

- 3 



CONCLUSION OF LAW

A substantive appeal not having been timely filed with respect to the May 2000 rating action which denied service connection for a low back disability, the veteran's appeal of that rating action is dismissed. 38 U.S.C.A. §§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (a), (b) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision as to the adequacy of the substantive appeal will be made by the Board. See 38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 20.101(d) (2004). "It is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party at any stage in the proceedings, and, once apparent, must be adjudicated." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In Marsh v. West, 11 Vet. App. 468 (1998), the Court of Appeals for Veterans Claims (the Court) held that the Board must assess its jurisdiction prior to addressing the merits of a claim. The Court further held, however, that it could be prejudicial to the appellant for the Board to address jurisdictional questions in the first instance without affording an appellant the right to present argument and evidence on those questions.

More recently, VA's General Counsel held that the Board has the authority to adjudicate or address in the first instance the question of timeliness of a substantive appeal, and may dismiss an appeal in the absence of a timely filed substantive appeal. Under such circumstances, however, the General Counsel indicated that the claimant should be first afforded appropriate procedural protections to assure

- 4 



adequate notice and opportunity to be heard on the question of timeliness. VAOPGCPREC 9-1999.

In this case, the Board contacted the veteran and her representative in February 2004, informing her of the Board was going to consider whether a timely Substantive Appeal was submitted as to the issue of service connection for a low back disability, to include consideration of whether the March 2004 hearing transcript may be considered as a timely Substantive Appeal as to the issue and soliciting her response. In March 2005, the appellant responded and indicated that she had no additional evidence and/or argument to submit. The response form provided by the Board inadvertently solicited a response to an inquiry as to whether the appellant would like to present oral argument relevant to jurisdiction. The appellant indicated that she wanted a hearing before a member of the Board at the local VA RO. However, at the time of the March 2004 hearing on other issues in appellant status, the undersigned took the testimony of the veteran, at her request, with regard to the issue of whether a timely substantive appeal has been submitted regarding the claim of service connection for a low back disability. Pursuant to 38 U.S.C. § 7107(b) (West 2002), the Board shall decide any appeal only after affording the appellant an opportunity for a hearing. See also, 38 C.F .R. § 20.700(a) (2001). In this case, the veteran has been already been afforded the opportunity to testify with regard to the issue being considered by the Board and the Board will proceed with this appeal.

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102,5103, 5103(a), 5107 (West 2002). This law redefines the obligations of V A with respect to the duty to assist. The VCAA also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

As discussed in detail below, this case is one in which the law is dispositive of the issue. See Sabonis v. Brown, 6 Vet. App. 426 (1994). Under such circumstances,

- 5 



the VCAA is not applicable. See Manning v. Principi, 16 Vet. App. 534, 542-3, and cases cited therein. [the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter].

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a , statement of the case is furnished to the appellant. In essence, the following sequence is required: there must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant, and finally the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal. See 38 C.F.R. §§ 20.101, 20.200, 20.201,20.202,20.302 (2004).

To be considered timely, the substantive appeal must be filed within 60 days from the date that the RO mails the statement of the case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, or, where applicable, within the extended time limits prescribed pursuant to a timely filed request for extension of time. 38 C.F.R. §§ 20.302(b), 20.303 (2004).

A substantive appeal can be set forth on a VA Form 9 or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to the errors of fact or law claimed to have been made. Where a statement of the case addresses several issues, the substantive appeal must either indicate that the appeal is being perfected as to all those issues or must specifically identify the issues appealed. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.202 (2004).

In a May 2000 rating decision, the RO denied the veteran's claim for service connection for a low back disability. The veteran was notified of the decision, and of her procedural and appellate rights, in a May 23, 2000 letter.

- 6 



In response to the veteran's May 2000 notice of disagreement, on June 7, 2000, the RO issued the veteran and her representative a Statement of the Case addressing the issue of entitlement to service connection for a low back disorder with arthritic and disc degeneration. The veteran was also provided with a blank VA Form 9 on which to perfect her appeal. It was noted that the enclosed VA Form 9 included instructions as to what she needed to do and how much time she had to do it, if she wanted to continue her appeal.

The Board has carefully reviewed the record, but finds no indication of record, that either the veteran or her representative submitted any written statement within the remainder of the appellate period which could be interpreted as a substantive appeal of the May 2000 rating decision.

The veteran testified before the undersigned at a hearing in March 2004. She testified, in effect, that she would have submitted a timely substantive appeal on the issue of the low back disability. She did not indicate at the hearing, however, that she in fact filed a substantive appeal with regard to the issue. The Board notes that Tomlin v. Brown, 5 Vet. App. 355 (1993), held that an oral statement later reduced to writing in a hearing transcript was a notice of disagreement. The hearing held in March 2004, however, was too late to be a timely substantive appeal.

Based on the facts set forth above, the Board finds that the veteran did not submit a timely substantive appeal with regard to the May 2000 rating decision; thus, the Board has no jurisdiction over any matter stemming from that decision. See 38 U.S.C.A. §§ 7105, 7108; Rowell v. Principi, 4 Vet. App. 9 (1993) (if there is a failure to comply with the law or regulations, it is incumbent on the Board to reject the application for review on appeal).

Accordingly, a timely substantive appeal has not been received by the VA. The appeal regarding the issue of service connection for a low back disorder has not been timely perfected. Thus, the Board does not have jurisdiction to adjudicate that claim. Because the appellant has not complied with the legal requirement for

- 7 



perfecting an appeal, the law is dispositive of the issue and the appeal as to this issue must be dismissed on that basis. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The veteran's appeal of the May 2000 rating action, which denied service connection for a low back disorder, is dismissed.

REMAND

A review of the VA treatment records included in the claims file shows that there are no outpatient or hospital records dated between December 1998 and March 2003. Of record is an October 1995 Service-Connected Admission Report indicating an admission for cervical radiculopathy. Included in the claims file is a copy of a discharge summary indicating that some type of procedure was performed regarding the cervical spine. The complete records regarding that admission have not been obtained. In addition, the veteran testified that in March 2004 that she had received ongoing treatment at the Lorna Linda V AMC. Records dated from March 2003 to the present should be obtained. Because additional treatment records must be obtained, a decision with regard to the claim for an increased rating for status post salpingoophorectomy must be deferred until those records are obtained.

The most recent VA examination regarding the right knee disability was conducted in June 2003. At the hearing in March 2004, the veteran testified that she was unable to walk and that she had fallen down. She indicated that she had been treated at a hospital and x-rays were taken. The right knee disability is rated as 30 percent disabling under Diagnostic Code 5055, pertaining to knee replacement. A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity. At the most recent examination, the

- 8 



examiner commented on range of motion and pain. Weakness of the extremity was not discussed. In light the veteran's testimony, an additional examination is needed.

The service connected cervical spine disability, characterized as chronic cervical strain with myofascial syndrome of the right shoulder was originally rated under Diagnostic Code 8513 pertaining to paralysis of all radicular muscle groups. It is currently rated as 20 percent disabling under Diagnostic Code 5201, pertaining to limitation of motion of the arm. At the hearing in March 2004, the veteran contended the cervical spine disability had worsened and that the disability now includes her complaints of numbness of the hands. It is noted that the veteran suffered a whiplash injury in service and was initially granted service connection for cervical strain. In September 1991, she was involved in a motor vehicle accident and underwent surgery at a VA hospital, consisting of diskectomy and fusion of the C 5-C6 vertebra. The Board finds that an additional VA examination is necessary to determine the current nature and extent of the service-connected cervical spine disability.

The veteran testified in March 2004 that she has loss of bladder control which she attributes to the service-connected atrophy of the right kidney, pyelonephritis, urethrostenosis, cystitis. An additional examination is required to determine the current extent and severity of the service-connected disability.

In March 2004, the veteran testified that her service-connected asthma caused her to have shortness of breath on exertion and that she needed inhalers to alleviate her symptoms. She also indicated that she had a lack of energy, which she attributed to her bronchial asthma. The most recent VA pulmonary examination was conducted in June 1995. A March 2003 Lorna Linda VA outpatient record indicated that pulmonary function testing was done recently but noted that it "did not appear on CPRS". An additional VA examination is necessary to determine the current extent of the veteran's bronchial asthma.

- 9 


It is noted that during the pendency of the veteran's appeal, the VA amended the schedular criteria for rating respiratory disorders, including Code 6602, effective October 7, 1996. In addition, Diagnostic Code 7504, pertaining to the service-connected kidney disorder was amended, effective February 17, 1994.

The veteran was provided VCAA notice with regard to her claims for service connection for additional disability of the cervical spine and for increased ratings for the service-connected status post salpingoophorectomy and chronic cervical strain by letter dated in April 2003. That letter, however, did not mention the remaining increased rating issues, namely for residuals of a right knee injury, atrophy of the right kidney or bronchial asthma. Because these claims are being remanded for additional development and to insure that all due process requirements are met with regard to the duty to notify, the veteran should be sent a VCAA notification letter that specifically addresses the increased rating issues that were previously omitted in the April 2003 notice.

Under the circumstances of this case, the Board finds that additional development is required. Accordingly, the case is REMANDED for the following:

1. The RO should send to the veteran a VCAA compliant letter regarding the claims for increased rating for the service-connected residuals of a right knee injury, atrophy of the right kidney or bronchial asthma. The letter should notify her of any information or evidence that is not of record that is needed to substantiate those claims, and what are the divisions of responsibility between she and VA to obtain that evidence. Additionally, the veteran should be asked to submit any additional evidence in her possession that is not yet of record but is pertinent to those claims.

- 10 



2. The RO should obtain copies of all VA outpatient records from the Lorna Linda VA Medical Center concerning treatment of the veteran's disabilities from January 1999 to March 2003 and from July 2003 to the present time. All records obtained should be associated with the claims folder.

3. After the above mentioned development is completed, the veteran should be afforded a VA orthopedic examination to determine the nature and extent of her right knee and cervical spine disabilities. Such tests as the examiner deems necessary should be performed. The claims folder must be made available to the examiner for review before the examination.

a. Regarding the right knee disability, the examiner should describe the nature and severity of all symptoms of the veteran's service-connected right knee disability. Range of motion studies should be conducted that take into account pain as well as fatigue and any additional loss of use during flare-ups. The examiner should indicate whether the right knee disability causes objectively manifested pain and/or weakness, and if so, provide an opinion as to whether such pain and/or weakness is severe.

b. Regarding the service-connected cervical spine disability, the examiner should describe the nature and severity of all symptoms of the veteran's service-connected chronic cervical strain with myofascial syndrome of the right shoulder. Range of motion studies should be conducted that take into account pain

- 11 



as well as fatigue and any additional loss of use during flare-ups. The examination report should include an opinion as to whether the veteran's pain free motion of her right arm is limited to shoulder level, limited to midway between her side and shoulder level, or limited to 25 degrees from the side.

c. Regarding the claimed additional disability of the cervical spine, the examiner should be requested to state an opinion as to whether there is additional disability of the cervical spine, not already compensated for by virtue of the service-connected chronic cervical strain with myofascial syndrome of the right shoulder and, if so, whether it is as least as likely as not that such additional disability is due to disease or injury incurred during active service.

3. After the above mentioned development has been completed, the veteran should be afforded a VA renal examination to determine the nature and extent of her service-connected atrophy of the right kidney, pyelonephritis, urethrostenosis, cystitis. Such tests as the examiner deems necessary should be performed. The claims folder must be made available to the examiner for review before the examination. The examiner should obtain a complete history from the veteran and set forth all current symptoms attributable to the service-connected kidney disorder, including whether complaints of loss of bladder control are due to the service-connected disability.

- 12 



5. After the above-requested development is completed, the veteran should be scheduled for a VA respiratory examination. The claims file must be sent to the examiner for review in conjunction with the examination. Pulmonary function testing necessary to apply the rating criteria should be conducted. A complete history should be taken and the examiner should document how often inhalational or oral bronchiodilator therapy is required. The examiner should also indicate the frequency and severity of the veteran's asthma attacks, as well as the degree of dyspnea on exertion between attacks.

6. Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, including if the requested examinations do not include all test reports, special studies or opinions requested, appropriate corrective action is to be implemented.

7. When the above developments have been completed, the case should be reviewed by the RO. With regard to the service-connected cervical spine disability, the RO should consider the applicability of Diagnostic Code 8513, in addition to Diagnostic Code 5201. Consideration should be given to both the old and new rating criteria pertaining to the service-connected kidney disorder, see 38 C.F.R. Part 4, Diagnostic Code 7504 prior to and after February 17, 1994, and pertaining to the service-connected bronchial asthma, see 38 C.F.R.

- 13 



4.97, Code 6602, prior to and after October 7, 1996. If the decision remains adverse to the appellant, she and her representative should be afforded a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No.1 08-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals

- 14 




